Citation Nr: 0606487	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for a deviated 
septum, status post septoplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in March 2005 and the 
transcript is of record.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the claim decided herein has been obtained by the RO, and the 
veteran has been provided all necessary notice and assistance 
on this claim.

2. The veteran's service-connected disability, described for 
rating purposes as a deviated septum, status post 
septoplasty, is currently asymptomatic.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for a deviated septum, status post septoplasty, have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6502 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The veteran was service-connected for residuals of a nasal 
injury, classified as a deviated septum, in May 1995. The 
veteran initiated his claim for an increased rating for his 
service-connected condition, currently rated at 0 percent, in 
August 2003. The RO denied the claim in a January 2004 
decision. The veteran appeals on the basis that his condition 
has grown worse since his last VA examination and interferes 
with his job performance.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) that 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155. Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the Rating Schedule, 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Diagnostic Code 6502 provides for ratings based on deviated 
septums. A traumatic deviated septum with a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent rating. 38 
C.F.R. § 4.97, Diagnostic Code 6502. A 10 percent rating is 
the highest rating available under Code 6502.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

The medical evidence of record since the August 2003 claim 
shows that during VA examination in November 2003, the 
veteran's deviated septum was "asymptomatic" with no 
complaints of pain or tenderness or discomfort. Reference was 
made to septoplasty surgery done in August 2003.

The VA treatment records from June 2003 to November 2003 
document the veteran's treatment prior to and after the 
septoplasty. The most recent records describe the veteran's 
breathing as having "  remarkabl[y] improved." 

According to the current record, the veteran does not exhibit 
symptoms that would warrant the assignment of a compensable 
rating. The veteran claims his condition since the last VA 
examination has grown steadily worse and that he should be 
afforded a new examination. Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability. 38 C.F.R. § 3.327(a) (2004). Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect. Id. The crucial inquiry here is whether the 
veteran has demonstrated a material change in his disability. 
The Board concludes he has not.

Aside from the veteran's statements, there is no evidence 
indicating that there has been a material change in the 
severity of the veteran's nasal condition since he was last 
examined. There are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings, and the veteran's statements, standing 
alone, do not imply the disability has worsened such as to 
warrant a new examination. 

The Board finds particularly compelling that the veteran, in 
his own contentions, stated that he never sought additional 
treatment even after feeling that his condition had grown 
worse. The veteran testified during the March 2005 Board 
hearing that he had not seen any physician, VA or private, 
for any nasal difficulty, breathing problem, or pain and 
discomfort since November 2003. According to his testimony, a 
single attempt to seek treatment was made sometime in 2004. 
The attempt, however, was made without an appointment and 
after waiting several hours he went home frustrated and 
decided not to go back. Although the Board sympathizes with 
the veteran's frustrations, there is simply no objective 
evidence indicating that his condition has changed since 
November 2003. 

Also noteworthy is the fact that the veteran's condition 
prior to the septoplasty was not compensable. Specifically, 
the veteran underwent a VA examination in June 2002 where the 
examiner found a 40% percent obstruction of the left nasal 
passage and a 20% obstruction of the right. Even prior to 
surgery, the veteran's condition never reached a compensable 
level as defined under Diagnostic Code 6502. 

Evaluation of the veteran's condition under any other 
diagnostic code would not warrant a higher rating in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition thereunder. 

The Board has considered the veteran's statements that his 
current nasal condition interferes with his job performance. 
A February 2003 rating decision, however, awarded the veteran 
a 10 percent rating based upon multiple, noncompensable 
service-connected disabilities, to include his deviated 
septum and chronic sinusitis, due to their effect on his 
employability. See 38 C.F.R. § 3.324. In the absence of 
medical evidence showing a compensable disability, as is the 
case here, the award under 38 C.F.R. § 3.324 adequately 
provides an alternative remedy for the veteran. Id. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, and finds no provision upon 
which to assign a higher rating for his deviated septum. See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2003. That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2005). The September 2003 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file. No private medical records 
were identified by the veteran. The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

As discussed above, the RO provided the veteran an 
appropriate VA examination in November 2003. There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's nasal condition since 
he was last examined. That is, aside from the veteran's own 
statements, there is no evidence indicating a worsening of 
the condition since November 2003. The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. The 2003 VA examination report is thorough and 
supported by VA outpatient treatment records. There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to a compensable rating for residuals of a nose 
injury, to include post-operative septoplasty is denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


